UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4059
JONATHAN KRAUSE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-212)

                      Submitted: June 15, 2001

                       Decided: July 2, 2001

 Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Robert
A.J. Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.
2                      UNITED STATES v. KRAUSE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jonathan Krause pled guilty to possession of a firearm after having
been convicted of a felony, in violation of 18 U.S.C.A. § 922(g)
(West 2000). The probation officer who prepared the presentence
report determined that Krause had previously been convicted of three
predicate violent felonies as defined in the Armed Career Criminal
Act (ACCA), 18 U.S.C.A. § 924(e) (West 2000), and recommended
he be sentenced to the mandatory minimum fifteen year term of
imprisonment. Krause conceded two qualifying prior convictions but
objected to the use of a prior conviction for possession of a sawed-off
shotgun as a predicate offense under the ACCA, arguing that mere
possession of a firearm was not a violent felony. The district court
overruled Krause’s objection, determined that possession of a sawed-
off shotgun was a violent felony, and sentenced Krause to the manda-
tory minimum fifteen year term of imprisonment.

   The ACCA provides that a defendant convicted of a weapons
offense under § 922(g) shall receive a minimum fifteen year sentence
if the defendant "has three previous convictions . . . for a violent fel-
ony or a serious drug offense, or both, committed on occasions differ-
ent from one another." 18 U.S.C.A. § 924(e)(1) (West 2000). Of
relevance to this case, the term "violent felony" is defined as a crime
punishable by over one year imprisonment, that "involves conduct
that presents a serious potential risk of physical injury to another." 18
U.S.C.A. § 924(e)(2)(B)(ii) (West 2000).

   On appeal, Krause contends that mere possession of a sawed-off
shotgun is not a violent felony under the ACCA. In support of this
argument, he cites this Court’s decision in United States v. Samuels,
970 F.2d 1312 (4th Cir. 1992). We find, however, that Samuels is dis-
tinguishable, and that our decision in United States v. Johnson, 246
F.3d 330 (4th Cir. 2001), controls the outcome of this appeal. In John-
                       UNITED STATES v. KRAUSE                         3
son, we held that possession of a sawed-off shotgun was a "markedly
different crime" than mere possession of a firearm. Id. at 334. We
joined three other circuit courts of appeals in holding that "possession
of a sawed-off shotgun is a crime of violence under USSG § 4B1.1
because the possession of such a weapon always creates a serious
potential risk of physical injury to another." Id. at 335. This reasoning
is equally applicable to the definition of "violent felony" under the
ACCA. See id. at 334 n.5.

   The district court correctly determined that Krause’s prior convic-
tion for possession of a sawed-off shotgun was a violent felony and
properly sentenced him as an armed career criminal. Accordingly, we
affirm Krause’s conviction and sentence. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the material before the Court and argument would not aid the deci-
sional process.

                                                            AFFIRMED